 In the Matter of THE AMERIOAN PULLEY COMPANY, EMPLOYERandINTERNATIONAL UNION OF ELECTRICAL, RADIO AND MACHINE WORK-ERS, LOCAL 165, CIO, PETITIONERCase No. 4-RC-620.Decided April 11, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold Kowal,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 .(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.United Electrical, Radio,an&Machirie Workers of America, Ma-chine Tool and Die' Local 155, herein called .UE 155, contends that acurrent contract. constitutes a, bar to . a. present determination ofrepresentatives...The Employer has dealt with UE 1551 as the collective bargainingrepresentative -of certain of its employees sihce 1943.The currentcontract was originally executed by the Employer and UE 155 on July28, 1948, and provided for automatic renewal for annual periods there-after in the absence of a least 60 days' written notice to terminate.This contract was modified and extended on June 10, 1949, and is dueto expire on June 30,1950.'UE 155 is an amalgamated local embracing within its organization the employees ofapproximately 60 plants or shops engaged in the machine tool and die industry in thePhiladelphia area.These shop groups, including the Employer's, are organized pursuantto the bylaws of UE 155 and have regular periodic meetings, elect shop officers and com-mittees, and function with a measure of autonomy within the framework of the constitutionof the amalgamated local.89 NLRB No. 37.304 THE ' AMERICAN PULLEY COMPANY3054On November 2, 1949, the UE was expelled from the CIO, and onthe same day the CIO issued a charter to the International Union ofElectrical, Radio and Machine Workers, CIO, herein called the IUE.On November 10, 1949, ata specialmeeting, the Employer's UEmembers, acting as a shop in UE 155, voted by a margin of 102-to 3,to disaffiliate from the UE and to affiliate with the IUE.2 There-after, the shop chairman, as representative for the Employer's shop,together -with representatives from shop groups of 6 other employers.under contract with UE 155, met with representatives of the IUE forthe purpose of organizing Local 165, IUE.The IUE thereafter issueda charter to the Petitioner, and at a general membership meeting heldon December 13, 1949, the Petitioner adopted a constitution and elected.temporary officers.3On December 19, 1949, the Petitioner requested the Employer forrecognition as the bargaining representative of its employees underthe current contract, and to withhold the payment of dues checked offunder the contract.Both UE 155 and the Petitioner have since heldperiodic meetings; and each claims -the right to represent employees.under the current contract.The Employer, uncertain as to whichunion represents its employees, refuses to recognize the Petitioner inthe absence of a Board certification, and is withholding the paymentof dues checked off in accordance with the contract until it is legallydetermined to whom these funds are to be paid.We find that the contract is not a bar to this proceeding and that,aquestion affecting commerce exists concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section-2 (6) and (7) of the Act.44. In accordance with an agreement of the parties, we find that thefollowing employees of the Employer at its Philadelphia, Pennsyl-vania, plant, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act: s2The evidence discloses that the meeting was called by an officer of UE 155 at the requestof the shop chairman of the Employer'splant.The meeting was attended by approxiniately 105 members and 3 or 4 representatives of UE 155.After some discussion con-cerning the CIO's expulsion of the UE,the shop chairman indicated his intention to intro-duce CIO guest speakers.At thispoint the representative of UE 155 requested that themeeting be adjourned and, after the request was granted,left the meeting with other repre-sentatives of UE 155.The meeting was thereupon immediately called back to order bythe shop chairman and after several CIO representatives had spoken to the group,the reso-lution to disaffiliate with the UE and to affiliate with another CIO union was adopted.8As of the date of this meeting, the Petitioner had an approximate membership of 800representing approximately 6 shops;with 2 exceptions the shops,including the Employer's,continued their shop chairman and shop committees unchanged.4BostonMachineWorks Company,89 NLRB 59;Pratt& Letchworth Co., Inc.,89NLRB 124.5The unit description appears as requested by the parties at the hearing and is the sameunit description which has been used by the contracting parties since 1943. .306DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll hourly and piece-rate workers in the. factory, factory office, and-drawing room, excluding watchmen, guards, foremen, assistant fore-men, supervisors, executive employees and their assistants, and all,other employees doing work of a managerial nature, such as time-study men, expediter, and those engaged in production control andproduction planning and.similar functions.DIRECTION OF ELECTIONAs part of the investigation to ascertain' representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause aiid'have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether theydesire to be represented, for purposes of collective bargaining, byUnited Electrical, Radio and Machine Workers of America, MachineTool and Die, Local 155; or by International Union of Electrical,Radio and Machine Workers, Local 165, CIO ; or by neither s6Any participant in the election herein directed may, upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.